UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1159


SCOTT M. GRIFFIN,

                Plaintiff – Appellee,

          v.

PAUL E. WALKER, JR.; CAROLINA SELF STORAGE CENTERS, INC.,

                Defendants - Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:13-cv-03186-RMG)


Submitted:   August 31, 2015             Decided:   September 10, 2015


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen C. Barnes, BARNES LAW FIRM, LLC, Hampton, South
Carolina, for Appellants. J. Calhoun Watson, SOWELL GRAY STEPP &
LAFFITTE, L.L.C., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul E. Walker, Jr., and Carolina Self Storage Centers,

Inc.,   appeal   the    district      court’s    order     granting    summary

judgment in favor of Scott M. Griffin in Griffin’s breach-of-

contract action and the order denying relief under Fed. R. Civ.

P. 59(e).     We have reviewed the parties’ briefs and the record

on appeal and find no reversible error.            Accordingly, we affirm

for   the   reasons   stated    by   the    district    court.    Griffin    v.

Walker, No. 2:13-cv-03186-RMG (D.S.C. Nov. 19, 2014; Nov. 20,

2014; Jan. 16, 2015).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court    and    argument    would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                       2